Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/27/21 has been considered.
Drawings
The drawings filed 3/27/20 are acceptable to the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the word “said” at multiple locations.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claim(s) 1-10, 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baechler (US 2009/0268933 A1), cited by applicant.
Re claim 1:  Baechler teaches a hearing system comprising
•    at least one hearing device adapted for being worn on the head, or fully or partially implanted in the head, of a user (see figure 3, elements 11 and 12), and
•    a multitude of external, spatially separated, audio transmitters, each providing respective external electric sound signals comprising audio (figure 3, elements 13 and 14);
the hearing system being configured to allow wireless communication, including audio communication, between said hearing device and said external audio transmitters, at least from said external audio transmitters to said at least one hearing device, to be established (figure 3 along with paragraph [0103]); the at least one hearing device comprising
•    a multitude of microphones, each providing an electric input signal representative of sound (figure3, elements M1 or M2);
•    a beamformer filter providing a beamformed signal from said multitude of electric input signals (figure 3 along with paragraph [0105] and figure 5 along with paragraph [0108]); and
•    an output unit configured to provide stimuli perceivable by the user as sound (figure 2, element 7 along with paragraph [0102]), wherein the hearing system further comprises a selector/mixer for selecting and possibly mixing one or more of said electric input signals or said beamformed signal from the hearing device and said external electric signals from the audio transmitters and to provide a current input sound signal based thereon intended for being presented to the user, possibly in a further processed form (element 2, figures 1, 2, 4, 6-9), the selector/mixer being controlled by a source selection control signal (output from element 3) provided by a source selection processor (such as element (31), figure 7) configured to determine said source selection control signal in dependence of a comparison of said beamformed signal and said external electric sound signals or processed versions thereof (paragraph [0112]);
wherein respective similarities are determined indicated of the degree of similarity of the beamformed signal, or processed version thereof with the external sound signals or processed version thereof (See discussion in paragraph [0112] discussing deriving similarities using classifiers within control unit (3) including beamformed signal(s) as determined from an arrangement such as in figure 5 to obtain signals in1, in2 and in3). 
Re claim 19:  Baechler teaches a hearing device adapted for being worn by a user, the hearing device comprising
•    a multitude of microphones, each providing an electric input signal representative of a sound field surrounding said hearing device (figure3, elements M1 or M2);
•    a beamformer filter providing a beamformed signal from said multitude of electric input signals (figure 3 along with paragraph [0105] and figure 5 along with paragraph [0108]); and
•    an output unit configured to provide stimuli perceivable by the user as sound (figure 2, element 7 along with paragraph [0102]);
•    a wireless transceiver for receiving a signal comprising external electric sound signals from a multitude of external audio transmitters (figure 3 along with paragraph [0103]), possibly via a processing device, and for transmitting a signal comprising data, e.g. audio data, to said multitude of audio transmitters, possibly via said processing device (figure 3, at least between elements 11 and 12, along with paragraph [0103]),
•    a selector/mixer for selecting and possibly mixing one or more of said electric input signals or said beamformed signal from the hearing device and said external electric signals from the audio transmitters and to provide a current input sound signal based thereon intended for being presented to the user, possibly in a further processed form (element 2, figures 1, 2, 4, 6-9), the selector/mixer being controlled by a source selection control signal (output from element 3),
•    a source selection processor (such as element (31), figure 7) configured to determine said source selection control signal in dependence of a comparison of said beamformed signal and said external electric sound signals or processed versions thereof (paragraph [0112]); with the source selection determined by similarity measures indicative of the degree of similarity of the beamformed signal, or processed version thereof with the external sound signals or processed versions thereof (See discussion in paragraph [0112] discussing deriving similarities using classifiers within control unit (3) including beamformed signal(s) as determined from an arrangement such as in figure 5 to obtain signals in1, in2 and in3).
Re claim 21:  Baechler teaches a method of operating a hearing system comprising at least one hearing device, e.g. a hearing aid or hearing aids, adapted for being worn by a user (figure3, elements 11 or 12), and a multitude of external, spatially separated, audio transmitters, e.g. microphone units, said audio transmitters being individual devices or forming part of respective separate electronic devices, e.g. communication devices, providing respective external electric sound signals (figure 3 elements 13, 14) and outputs provided by elements (11and 12), the method comprising
•    providing a multitude of external electric sound signals from said multitude of audio transmitters (outputs of elements (11, 12, 13, 14);
•    providing wireless communication, including audio communication, between said at least one hearing device and said external audio transmitters, at least from said audio transmitters to said at least one hearing device (figure 3 along with paragraph [0103]);
•    providing a multitude of electric input signals, each being representative of a sound field at said at least one hearing device (processed signals from microphones on elements (11, 12, 13, 14);
•    providing a beamformed signal from said multitude of electric input signals figure 3 along with paragraph [0105] and figure 5 along with paragraph [0108]); and
•    providing stimuli perceivable by the user as sound (paragraph [0102]);
•    providing a source selection control signal (output from element 3) in dependence of a comparison of said beamformed signal and said external electric sound signals or processed versions thereof; with the source selection determined by similarity measures indicative of the degree of similarity of the beamformed signal, or processed version thereof with the external sound signals or processed versions thereof (See discussion in paragraph [0112] discussing deriving similarities using classifiers within control unit (3) including beamformed signal(s) as determined from an arrangement such as in figure 5 to obtain signals in1, in2 and in3); and
• selecting and possibly mixing one or more of said electric input signals (element 2, figures 1, 2, 4, 6-9), or said beamformed signal from the hearing device and said external electric signals from the audio transmitters to thereby provide a current input sound signal based thereon in dependence of said source selection control signal, said current input signal being intended for presentation to the user, possibly in a further processed form (paragraph [0112]).
Re claim 2: note figure 9 elements 4 and 4’ providing filtered signals that are then used by elements 2 and 2’ to select by considering, i.e. comparing each of the inputted filtered signals  
Re claim 3: see figure 7, elements C1-C3 along with paragraphs [0110—0112] in which the claimed comparison of parameters is satisfied by the comparison of class derived values  
Re claim 4: note the arrangement of figure 7 can include signal to noise ratio determinations, paragraph [0122] satisfying at least the SNR-measure as set forth 
Re claim 5: paragraph [0097] indicates that the adaptive arrangement can be placed in any device of the hearing system.  Since the audio transducers used are part of the hearing system, the claimed features set forth are considered satisfied by this teaching.
Re claim 6:   paragraph [0097] indicates that the adaptive arrangement can be placed in any device of the hearing system.  Since the hearing device(s), (11 and 12) used are part of the hearing system, the claimed features set forth are considered satisfied by this teaching.
Re claim 7: note paragraph [0108] in which the audio inputs are obtained by beamforming along with paragraph [0112] in which degree of similarities are performed with respect to classes C1, C2 and C3 which as indicated in paragraph [0097] can be arranged in any device of the hearing system including the claimed at least one hearing device as set forth.
Re claim 8:  the claimed target enhancing beamformer signal as set forth is satisfied by the arrangement used to pick-up audio using a closely focused beam-formed audio signal as taught in paragraph [0105]
Re claims 9 and 10: note paragraph [0112] beamforming, satisfying the broadly worded target cancelling beamformer signal, in which signals having the largest similarity to speech, i.e., In1 of “speech in noise” is determined and after having noise cancelled therefrom is presented to the user via an output unit (see figure 7, output from element (6)).  Alternatively, paragraph [0112] can be interpreted as set forth in claim 10, signals having the smallest similarity to noise, i.e., In1 of “speech in noise” is determined and after having noise cancelled therefrom is presented to the user via an output unit (see figure 7, output from element (6)).
Re claim 14: (figure 2, element 7 along with paragraph [0102]) used to provide sound signals to a user.
Re claim 15: note the audio transmitters include microphones (M1-M4)
Re claim 16: note the microphone units M1 and M2 as depicted in figure 3 comprise a multitude of microphones (at least two) used in a beamforming arrangement as discussed in paragraph [0105]
Re claim 17: see paragraph [0103] in which the microphone unit(s) can be part of a mobile communications device or remote microphone that operate wirelessly  
Re claims 18 and 20: note figure 3, elements 11 and 12 are hearing devices worn by a user and considered to be hearing aids as generally discussed in paragraph [0005] satisfying the alternatively claimed limitations as set forth 
Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechler (US 2009/0268933 A1), cited by applicant in view of Eddins et al. (US 9,729,994 B1).
The teaching of Baechler is discussed above and incorporated herein.  Although Baechler teaches that the hearing-device can take on a variety of forms (paragraph [0102]), Baechler does not specifically mention that these forms of the hearing device can include a cochlear implant or bone conducting device as set forth in claim 13.  Eddins et al. teaches in a similar environment that when providing perceived audio to a user device such as a cochlear implant can be used, which inherently use a number of electrodes for to provide audio in a form of stimulation to the user (column 3, lines 29-51 providing an alternative device capable of providing perceived audio to a user.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this hearing device into the arrangement of Baechler to predictably provide an alternative way of presenting audio to a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.      
Allowable Subject Matter
13. 	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed hearing system including in combination the features of claim 1 that additionally determines a mixing ratio as set forth in claim 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 12 depend upon those features of claim 11/1. 
Conclusion
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pedersen et al. is the patent obtained by applicant in parent application 16/832,980.
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/7/22